Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) The Três Lagoas mill reaching its full capacity helped the company to post a record production level of 1.4 million tons of pulp, 30% higher than that of the 3Q08 . Leading Indicators 3 Q08 9 M08 LTM 3Q09 2Q09* pro forma QoQ YoY 9M09 pro forma Change pro forma Pulp Production (' 1000 t) 7 % 30 % 13 % Pulp Sales ('1000 t) -5 % 35 % 23 % Paper Production ('1000 t) 93 94 95 -1 % -2 % 1 % Paper Sales ('1000 t) 6 % -10 % -5 % Net Revenue (R$ millions) -5 % 0 % -1 % Adjusted EBITDA (R$ millions) 9 % -14 % -28 % EBITDA margin (%) 30 % 26 % 35 % 15 % -14 % 28 % 38 % -27 % 29 % Net Financial Result ) -58 % -118 % ) -166 % ) Income before minority interest (R$ millions) ) -59 % -119 % ) -193 % ) Minority Interest (R$ millions) ) ) -50 % -114 % ) -157 % Net Income (Loss) (R$ millions) ) -66 % -131 % ) -307 % ) Gross Debt (R$ millions) -4 % % % Cash Position (R$ millions) -9 % 37 % 37 % Net Debt (R$ millions) -3 % % % *LTM : Last Twelve Months Contents Executive Summary04 Pulp Market06 Paper Market08 Pulp & Paper - Production and Sales09 Results Analysis10 EBITDA Analysis12 CAPEX13 Net Income13 Net Financial Result and Debt14 Liability Management17 Capital Markets17 Appendix I20 Appendix II21 Appendix III22 Appendix IV23 Appendix V24 Executive Summary Recent data indicate that the upturn already noted in the emerging economies has extended to other areas, notably the USA, Japan and the Eurozone. Meanwhile, the market pulp segment, which had seen an accumulated reduction of 5% up to June, grew by 10% in September, in a year-on-year comparison, thereby helping to stabilize demand for the period from January to September, in relation to the same period of 2008.  for further information, refer to the Pulp & Paper Market section. Fibrias consolidated pulp production attained 1,428,000 tons, respectively 7% and 30% higher quarter-on-quarter and year-on-year, due to increased production from the Três Lagoas Unit, despite the impact of maintenance downtime at Jacareí, Conpacel and Guaíba units. Pulp sales totaled 1,276,000 tons, 5% lower than in 2Q09, as a result of alignment of VCPs and Aracruzs practices, there being no further impacts on coming quarters . Asia is still Fibrias main pulp sales destination, 36% of market share (2Q09: 37%; 3Q08: 16%). The companys pulp inventories remain low, closing the 3Q09 at 45 days. The successive increases in the US$pulp list prices during t3Q09, reflect: i) the continued appreciation of the producing countries currencies against the US dollar; and ii) the positive situation in the pulp market, as demonstrated by the low inventories level, at 25 days of supply worldwide. The price increases recently implemented have raised the European list price to US$700/ton. However, the higher value of the real in 3Q09 (average rate: +10%), led to a 1.2% drop in the net average price in reais. The 3Q09 cash cost of production was R$433/ton, up 2% quarter-on-quarter, and 17% lower year-on-year. The increase over 2Q09 figures was mainly a result of maintenance downtime. The year-on-year drop is basically due to: (i) lower chemical and energy costs; (ii) the impact of Três Lagoas operations, which are now at full capacity, thereby lowering the consolidated cash cost; (iii) the low cash cost of production at Veracel; and (iv) the benefits deriving from operational efficiency gains and the cost reduction plan that has been introduced as from the 3Q08. As a result, adjusted EBITDA was R$426 million, a 10% increase in relation to 2Q09, with the margin up from 26% to 30%. It is important to note that the main reason for the EBITDA margin increase in 3Q09 was the reduction of the Cost of Goods Sold (COGS), due to the improvements in operational efficiency and the greater share Três Lagoas production on the overall cash cost. Another result of Fibrias increased profitability was EBITDA per ton, which was R$307/ton in 3Q09, up by 15% quarter-on-quarter. There was a decline of 19% in relation to 3Q08, or R$72 million, mainly due to lower average net price. The net financial income of R$571 million was affected by the 10% appreciation of the real against the US dollar during the quarter, which generated a R$875 million exchange variation, since about 63% of Fibrias gross debt is denominated in foreign currency. After eliminating the R$204 million impact of minority interest, mainly resulting from the consolidation of Aracruz, net income came to R$181 million, equivalent to R$0.46/share. The companys cash position on September 30 th posted a balance of R$2,594 million, of which 87% was in local currency. Gross debt amounted to R$15,678 million, with an average term of 50 months. Of this total, 30% matures in the short term, compared to 38% at the end of the 2Q09. An EGM held on November 5 th , approved, among other things, the new company name (Fibria Celulose S.A.) and the alignment of the Companys Bylaws to the listing regulations of the BM&F Bovespa Novo Mercado (New Market); it also authorized the management to perform all the actions necessary for the Company to be listed in the highest corporate governance level in Brazil. The listing in the New Market should be completed by the end of 2009. Once Aracruz shares are incorporated, which will be completed on November 18 th ,2009, Fibria will be amogst the companies with the greatest weighting in the Bovespa index (Ibovespa), which will raise both the visibility of and demand for the companys stock, particularly amongst investment funds that replicate the index portfolio. The efforts to obtain the previously announced synergies of R$4.5 billion are proceeding well, focused on actions that can be rapidly implemented and have the greatest value to the company, notably the renegotiating of contracts with suppliers and the reduction of fixed costs. The companys debt management plan, which began with the sale of the Guaíba Unit and proceeded with a US$1 billion bond issue, is aimed at optimizing the capital structure and conciliating the current debt amortization schedule. Moreover, the company is working to fund approximately US$1.2 billion in export pre-payments, which will enable the Company to reduce the remaining debt from derivative operations to less than 20% of its original amount. These measures, along with cash generation, will provide Fibria with the ability to make its growth opportunities feasible, and at the same time to recover its investment grade rating. In this context, the company is well positioned to maintain its outstanding leadership in the pulp market. It also relies on its product portfolio, most of them brownfield, that will enable the company to double its present production capacity. These projects will be made feasible as sson as the market is ready to absorb new capacity, always bearing in mind the importance of maintaining strict control of supply. Pulp Market There are signs that the international crisis is over and economic growth is getting back on track, thanks to sweeping government intervention to sustain demand and reduce the uncertainties, thus providing a favorable scenario for the pulp and paper industry. Global demand for Printing and Writing papers (P&W) continued to recover in 3Q09. Having bottomed out in February, at 4.5 million tons, it bounced back to 5.3 million tons by the end of September. P&W shipments in Europe increased from 85% of capacity, in July, to 91% in September. In China, as shown on the chart below, Paper and Board production continues to be strong, at over 850,000 tons/month. The Tissue segment also continues to perform well in the global markets, and production is expected to grow by 3.9% in 2010. According to World-20 figures, total accumulated chemical pulp demand for the nine months ended in September 2009 reached the same level as in the same period of 2008, with softwood decreasing by 4.4% (0.7 million tons) and hardwood increasing by about 4.9 % (0.9 million tons). By the end of September, the demand for Eucalyptus pulp increased by 17%, or 1.6 million tons, driven mainly by demand from China. The commercial downtime that occurred in the first 9 months of the year, taking around 4.7 million tons off the market, and strong demand from China caused inventory levels to reduce substantially. The availability of market pulp in the distribution chain continues to be limited. By the end of September, world producers inventories were 18 days below the level in the same period of 2008, closing at 25 days of supply, which is the lowest level in more than 9 years. In Europe, the pulp in the hands of paper consumers represented 23 days of consumption at the end of September, also an extremely low level. It is also worth noting that the appreciation of the currencies in pulp producing countries in the Northern Hemisphere against the US dollar continues to shape the market. The combination of tight inventories and a weaker USD has led to the announcement of successive price increases, without impact on the final Euro price. For November, the list prices announced for BEKP (eucalyptus pulp) were $700/ton in Europe, $730/ton in North America and $660/ton in Asia. We are optimistic about the short-term trend for market pulp. Little capacity is being added and the outlook is for pulp demand to remain steady, in the light of the positive world economic scenario. Paper Market The domestic paper market is also showing signs that it is starting to recover from the effects of the international crisis. According to Bracelpa, the Brazilian paper market recovered slightly in September, with production up by 2.6% and domestic sales up by 2.7%, when compared to August. Even so, the levels are still below those of the same period of 2008. Year-to-date figures for apparent consumption in the domestic paper market are also lower than those of 2008, except for the Cut Size segment, where there has been an increase of approximately 5% to the end of September/2009. The biggest decline was in the Carbonless segment, which was down by 27%, mainly due to technological replacement (the Electronic Invoice). In the first nine months of 2009, P&W, Coated and Thermal papers showed respective accumulated variations of -7%, -12% and -5%, respectively, as a result of the financial crisis earlier in the year, which has not yet been offset by the subsequent improved performance of 3Q09. Inventory surpluses among the international paper manufacturers, together with the 10% appreciation of the real during the quarter helped to make imports more attractive. According to Bracelpa, paper imports in 3Q09 were up by 33% quarter-on-quarter, although the imports in the first nine months of this year are still down by 26% year-on-year. For 4Q09, we expect that the traditional seasonal effects, together with increased consumer confidence, in the wake of the crisis, will help to keep up the demand for papers in the Fibria portfolio. This leads us to believe in a volume increase for 4Q09 versus 3Q09. Pulp & Paper  Production and Sales Fibrias pulp production reached 1.428 million tons, compared to 1.334 million in 2Q09 in 2Q09 and 1.099 million in 3Q08, driven mainly by the additional production from the Três Lagoas Unit. Note that, in September, 100% of the pulp production output at Três Lagoas was classified as extra-prime, thereby confirming the operational excellence of that unit. Pulp sales in 3Q09 totaled 1.276 million tons, 5% lower than in 2Q09, due to the alignment between Fíbria and Aracruz practices, which postponed the billing of 112,000 tons of pulp from September to October. We emphasize that this adjustment only impacted the analyzed quarter, there being no further impacts on coming quarters. There was an increase of 35%, or 330,000 tons, in relation to 3Q08, due specifically to strong demand for eucalyptus pulp, principally by the Asian market. Excluding the 112,000-ton adjustment, sales would have totaled 1.387 million tons, 3% higher than in 2Q09. Sales volume in the last twelve months amounts to 4.821 million tons. Exports accounted for 89% of total pulp sales. Once again, most of the demand came from Asia, accounting for 36% of the total, while year-to-date sales to Asia represented 37% of the total. Pulp inventories amounted to a total of 694,000 tons at the end of 3Q09, equivalent to 45 days of production, up 28% on the 543,000 tons (34 days) at the end of 2Q09 and down 2% when compared to the 710,000 tons (56 days) at the end of 3Q08. This increase is directly related to the volume of 112,000 tons whose billing was postponed to October, as described above. In the domestic paper market, the apparent consumption in the segments where Fibria operates remained lower than in 2008, still reflecting the crisis. The 10% appreciation of the real against the US dollar during the quarter made imported products relatively more attractive, leading Fibria to make strategic adjustments to certain premiums, in order to protect its market share. In relation to 2Q09, the local market prices that were most affected were those of Coated papers (10%) and Specialty papers (3%), while paper sales volumes in the domestic market were up by 11%. Analyzing the overall sales mix, Specialty papers maintained their 43% revenue share, the same as in the previous quarter and higher than the 41% in the third quarter of 2008, which also had a positive impact on the average paper price. The seasonal effect on sales also had a positive impact on the results, particularly in the uncoated (3% up in the mix), Specialty papers (6%) and Coated papers (13%) segments, spurred by the economic recovery and the sales campaign aimed at book publishers (for P&W paper). Volume (million tons) 3Q09 2Q09 3Q08 QoQ YoY 9M09 9M08 % Domestic Market Pulp 146 118 91 23,8 % 60,8 % 351 276 27 % Foreign Market Pulp 1.130 1.231 855 -8,2 % 32,1 % 3.438 2.809 22 % Total Pulp 1.276 1.349 946 -5,4 % 34,9 % 3.788 3.085 23 % Domestic Market Paper 102 92 110 10,6 % -7,5 % 280 291 -4 % Foreign Market Paper 8 12 12 -31,9 % -32,8 % 27 34 -20 % Total Paper 110 104 122 5,7 % -10,0 % 307 324 -5 % Total -4,6 % % 20 % Net Income (R$ million) 3Q09 2Q09 3Q08 QoQ YoY 9M09 9M08 % Domestic Market Pulp 100 87 97 14,8 % 3,2 % 270 290 -7 % Foreign Market Pulp 986 1.075 979 -8,3 % 0,7 % 3.120 3.178 -2 % Total Pulp 1.086 1.162 1.076 -6,5 % 0,9 % 3.390 3.468 -2 % Domestic Market Paper 286 273 302 4,9 % -5,1 % 815 808 1 % Foreign Market Paper 16 24 20 -34,6 % -21,2 % 56 55 1 % Total Paper 302 297 321 1,7 % -6,1 % 871 863 1 % Total % -10,0 % -2 % Income Asapir* + Portocel 14 13 10 14,8 % 46,0 % 41 29 44 % Total -4,7 % -0,4 % -1 % *
